Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action of the instant application 16/824,049 responsive to the amendment dated 6/9/2022.  The present application is a reissue of US Application No. 15/612,441 (hereinafter the ‘441 Application), filed June 2, 2017, which has been granted as US Patent Number 9,949,697 (hereinafter the ‘697 Patent) granted April 24, 2018.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The broadening reissue application 16/826,049 is timely filed (3/20/2020) based on filing within two years of the issue date of US 9,949,697 B2 (4/24/2018).

Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,949,697 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 


Oath / Declaration
The reissue oath/declaration filed 12/17/2021 is accepted.

Prosecution History
During initial examination, the claims had been rejected under 35 USC § 103 (a) as being obvious over Black et al. (U.S. Publication No. 2010/0111370) in view of Kapur et al. (U.S. Publication No. 2013/0336550).  By way of at least the 2/5/2018 amendment, Patent Owner added the below limitations to the independent claims and received a notice of allowance on the amended claims on 3/1/2018.
Limitations added in the Original Application:
an image capturing device configured to capture visual images;
receiving input at least in part via the image capturing device the input comprising a first representation of the body, and the first representation comprising one or more visual representations of the body;
generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received; 
enable the user to align the body in the first representation with the user-specific skeleton, at least in part by (i) displaying the user-specific skeleton along with one or more real time captured images of the body and (ii) instructing the user to move in such a manner that the displayed body is aligned to the displayed user-specific skeleton;
process the first representation when the displayed body has been aligned with the displayed user-specific skeleton by segmenting the first representation of the body to obtain a plurality of silhouettes which correspond to projected shadows of a substantially true three dimensional scan of the body;
generate a second representation of the body on the basis of the plurality of silhouettes; and

Patent Owner further argued on the record that the Prior Art of Record lacked the teachings of:
-	enabling alignment with a “user-specific” skeleton that was generated “using (i) a model of skeleton joint positions, and (ii) at least a weight of a user” (see pages 13-14 of the 2/5/2018 Applicant Arguments)
-	a controller that is that is operable to “enable the user to align the body in the first representation with the user-specific skeleton, at least in part by (i) displaying the user-specific skeleton along with one or more real time captured images of the body and (ii) instructing the user to move in such a manner that the displayed body is aligned to the displayed user-specific skeleton.” (see pages 15-16 of the 2/5/2018 Applicant Arguments)

Examiner issued Notice of Allowance acknowledging that:
With respect to independent claims 1, 34 and 48, the closest newly discovered prior art Sareen et al. (US2016/0088284) teaches body surface imaging technology, the system may analyze the 3D body scan as follow: apply a skeleton to the 3D body scan data; the system may load a skeleton template, a skeleton template is a hierarchical list of joints, where each joint has a location in 3D space and an optional parent joint (para. 0372-0374); however, Sareen does not teach or suggest: “generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received” which renders claims 1, 34 and 48 are allowed.


Recapture 
Claims 1-27 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘697 Patent (Application No.15/612,441), the Patent Owner added above noted limitations to the claims and argued the above noted limitations differentiated over the prior art of record. (see Prosecution History section)

In considering this recapture rejection, the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65.  Claim 1 specific language is used below, while independent claims 15, 26, and 27 show similar deficiencies.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:

Claim 1:
“an image capture device [configured to capture visual images];” 
 “enable the user to align the body… with the user-specific [skeleton] model, at least in part by… displaying the user-specific [skeleton] model and at least [along with] one [or more] real time captured [images] image of the body and instructing the user to move [in] such [a manner] that the displayed body is aligned to the displayed user specific [skeleton] model”
“process the first representation, when the displayed body has been aligned with the displayed user-specific [skeleton] model…”

Claims 15 and 26:
“generate, using [(i) a model of skeleton joint positions, and (ii)] at least a weight of the user, a user-specific skeleton [that will appear on the display one the input is received]”
“enable the user to align the body… with the user-specific [skeleton] model, at least in part by… displaying the user-specific [skeleton] model and at least [along with] one [or more] real time captured [images] image of the body and instructing the user to move [in] such [a manner] that the displayed body is aligned to the displayed user specific [skeleton] model”
“process the first representation, when the displayed body has been aligned with the displayed user-specific [skeleton] model…”

Claim 27: 

 “enable the user to align the body… with the [user-specific] skeleton based alignment guide, at least in part [by displaying the user-specific skeleton along with one or more real time captured images of the body] and instructing the user to move in such a manner that the displayed body Is aligned to the displayed [user-specific] skeleton based alignment guide”

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	“process the first representation, when the displayed body has been aligned with the [displayed user-specific skeleton] skeleton based alignment guide…”

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  

Each of these removed limitations where added to the claim during examination of the Original Application.  Furthermore, the ‘generate’ and ‘enable’ limitations where specifically argued to overcome the prior art of record (see above Prosecution History section)

The claims remove the surrendered concept of “an image capturing device configured to capture visual images;”  (claim 1)

The claims further remove the surrendered concept to “generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display one the input is received” (claims 1,15, 26, and 27)

The claims remove the surrendered concept to “enable the user to align the body… with the user-specific skeleton, at least in part by displaying the user-specific skeleton along with one or more real time captures images of the body and instructing the user to move in such a manner that the displayed body is aligned with the displayed user-specific skeleton” (claims 1,15, 26, and 27).  Generating a ‘user specific model’ / ‘skeleton based alignment guide’ based on the user-specific skeleton and using that ‘model’ / ‘guide’ in alignment with the captured images of the body for future processing is not the same as using the ‘user-specific skeleton’ for alignment.


    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, specifically:

A ‘model’ / ‘guide’ is not as limiting as a user-specific skeleton for a user alignment guide. 


  Therefore, the Patent owner surrendered the described subject matter in the Original Application to obtain the subject Patent.  Accordingly, claims 1-27 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.
Prior Art
With respect to claims 1-27, neither the prior art of record relied upon by the previous Examiner during original Examination, Black et al. (U.S. Publication No. 2010/0111370), Kapur et al. (U.S. Publication No. 2013/0336550), and Sareen et al. (US2016/0088284), nor the newly cited references, Marlow et al. (U.S. Publication No.  2015/0379335), Anderson et al.  (U.S. Publication No.  2015/0099252), Kanaujia et al.  (U.S. Publication No.  20130250050), and Mundemann et al. (U.S. Publication No.  2008/0031512), specifically teach or suggest:

To “generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received” and to “enable the user to align the body in the first representation with the user-specific (skeleton) model, at least in part by (i) displaying the user specific (skeleton) model and at least one real time captured image of the body and (ii) instruction the user to move such that the displayed body is aligned to the displayed user-specific (skeleton) model”, or the like.

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an Examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).
Response to Arguments
	Patent Owner initially notes that:  “The parties agreed that the amendments noted below overcome the §251 rejection and include subject matter not disclosed in the art.  Specifically, the language kept in the claims regarding the user-specific skeleton based at least in part on the weight of the user is sufficient to overcome the rejections and distinguish over the art.”
	In response, the Examiner respectfully disagrees that any such agreement was reached in the June 8, 2022 Interview.  As evidenced by the Examiners Interview summary and the Patent Owner’s submitted Interview Request Form, the Patent Owner only presented a small portion of an independent claim to be reviewed during the interview session.  During the interview the Examiner noted the many deficiencies that still existed in correcting that attempted recapture alone, namely that “The amendment presented in the Agenda removes the critical element added and argued, while only leaving behind limitations well known in the prior art”.  The diverse claims submitted in the June 9, 2022 amendment have additional issues similar to those previously discussed during this reissue examination, as noted above. 

	Patent Owner argues that “Regarding the rejection of independent claim 1: claim 1 as presented above recites, inter alia, “generate, using [(i)] a model of skeleton joint positions, and [(ii)] at least a weight of the user, a user-specific skeleton [that will appear on the display once the input is received]” and “generate, using the user-specific skeleton, a user-specific model.” Applicant submits that at least this amendment to claim 1 complies with §251.
For example, the limitation of using “a model of skeleton joint positions” to generate a user-specific skeleton is still present in the claim. Thus, the subject matter surrendered during prosecution arising from the limitation “using (i) a model of skeleton joint positions, and (ii) at least a weight of the user,” which was introduced by amendment during prosecution of the original patent application, has not been fully recaptured.
Similar limitations have been added by amendment, as presented above, to independent claims 15, 26, and 27.”
In response, the Examiner respectfully submits that the claims remove the surrendered subject matter to “enable the user to align the body… with the user-specific skeleton, at least in part by displaying the user-specific skeleton along with one or more real time captured images of the body and instructing the user to move in such a manner that the displayed body is aligned with the displayed user-specific skeleton” (claims 1 and 15).
Simply noting to “generate, using the user-specific skeleton, a user-specific model” and then aligning the body with that model does not hit on the same specifics mentioned above, namely the user is not instructed to nor able to align the captured image of the body with the user-specific skeleton.

Summary
Claims 1-27 are REJECTED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992